Citation Nr: 1120113	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D.N.


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to March 1993.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for a compensable disability rating for service-connected hemorrhoids.  The Veteran disagreed and perfected an appeal.  In January 2011, the Veteran, D.N. and his representative presented testimony in support of the Veteran's claim at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Veteran testified that his hemorrhoid condition has gotten worse since he was last examined by a VA physician for rating purposes.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].  
The Board further notes that at the January 2011 hearing, the Veteran and D.N., who is a registered nurse, presented testimony that indicated that the Veteran's symptoms were not manifested at the last VA examination to the degree that they have been manifested during the last two years.  Specifically, D.N. has frequently observed thrombosed hemorrhoids and nearly daily persistent bleeding that often requires the use of pads or other absorbent material to allow the Veteran to function.  See for example, hearing transcript at pages 6-7, 10-12 and 16.  The testimony reveals symptoms that exceed those described in the June 2009 and May 2007 VA examination reports.

It is also apparent that when the Veteran calls to arrange an appointment with VA, his symptoms are fluctuating in severity.  The Veteran is self-employed and has no other means of financial support and, as a result, he must treat the symptoms and reduce their effect on his daily activities in order to continue to work.  Thus, when his appointment arrives, his service-connected hemorrhoid symptoms are not as severe as they were when he originally sought to be seen by VA health care providers.  In addition, the Veteran is often embarrassed by the condition and is reluctant to inform VA of the extent of his service-connected condition.  See, for example, hearing transcript at page 7, 13-14 and 16.  

The Board wishes to emphasize that VBA should assist the Veteran by providing him with an examination during a period when his symptoms are manifested to their fullest degree so that an accurate description of the nature and extent of the service-connected hemorrhoids is made and associated with the Veteran's VA claims folder.  The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).


Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure all VA treatment records pertaining to the Veteran's service-connected hemorrhoids not already of record are associated with the Veteran's VA claims folder.

2.  VBA shall provide the Veteran with an examination by an appropriate VA physician who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall fully describe the nature and extent of the Veteran's service-connected hemorrhoid disability including whether it is manifested by large or thrombotic hemorrhoids or hemorrhoids with excessive redundant tissue or which frequently recur, have persistent bleeding with anemia or with fissures.  The examiner shall also provide a description of the impact the Veteran's hemorrhoid disability has on daily activities.  The examiner's narrative report shall be associated with the Veteran's VA claims folder.

VBA shall take all reasonable steps to provide the Veteran with the requested examination during a period when his disability is flaring up.

3.  After completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claim for a compensable disability rating for service-connected hemorrhoids.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


